FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ASTACIO MARTINEZ AMAYA, AKA                      No. 13-70873
Astacio Amaya, AKA Astacio Martinez,
                                                 Agency No. A095-006-300
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Astacio Martinez Amaya, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Martinez Amaya does not challenge the BIA’s dispositive finding that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition as to Martinez Amaya’s

asylum claim.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies between Martinez Amaya’s testimony and written

statement regarding whether and when his brother first experienced problems with

his father’s murderer. See Shrestha, 590 F.3d at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). Martinez Amaya’s

explanations do not compel a contrary conclusion. See Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011). Thus, in the absence of credible testimony,

Martinez-Amaya’s withholding of removal claim fails. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                      13-70873
      In light of our conclusions, we do not reach Martinez-Amaya’s nexus

contentions. See INS v. Bagamasad, 429 U.S. 24, 25 (1976).

      PETITION FOR REVIEW DENIED.




                                       3                                    13-70873